Citation Nr: 0803660	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for perirectal and 
perianal abscesses.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for 
hypertension/enlarged heart.

4.  Entitlement to service connection for residuals of 
pilonidal cyst.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.

7.  Entitlement to service connection for DJD of the right 
knee.

8.  Entitlement to service connection for hernia.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for chronic 
sinusitis/rhinitis.

11.  Entitlement to service connection for an acquired 
psychiatric disorder.

12.  Entitlement to service connection for 
pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Lonnie A. Washington, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The veteran also originally sought entitlement to special 
monthly compensation (SMC) based on the need for aid and 
attendance/housebound, entitlement to service connection for 
hyperpigmented macules, papules on the scalp, folliculitis 
and/anal fistulas, hyperplasia of the prostate, 
hypercholesterolemia, bilateral corneal abrasions.  Finally, 
the veteran also sought a compensable disability evaluation 
of his service-connected hemorrhoids.

Entitlement to the benefits sought above was denied in April 
2003.  The veteran perfected his appeal of the denial in June 
2004.

The veteran submitted a statement in May 2005 wherein he 
stated he wished to withdraw his appeal as to the following 
eight issues:  compensable evaluation for hemorrhoids, 
entitlement to SMC, entitlement to service connection for 
hyperplasia of the prostate, hyperpigmented macules, papules 
of the scalp, folliculitis/anal fistulas, 
hypercholesterolemia, and bilateral eye disorder.  

The veteran later submitted a statement in September 2006 
wherein he again stated that he wished to withdraw his appeal 
for the above listed eight issues.  He said he wished to 
continue his appeal for the remaining issues.  

The veteran submitted evidence in support of his claim to the 
Board in September 2007.  He did not submit a waiver of 
agency of original jurisdiction (AOJ) consideration of the 
evidence.  However, as the veteran's claim is being remanded 
at this time, there may be an opportunity for the AOJ to 
consider the evidence in the first instance.

The Board notes that the veteran wrote to the Board to 
inquire as to what issues were considered to be pending on 
appeal in July 2007.  The Board responded that there were 20 
total issues in September 2007.  This letter was in error as 
the veteran had clearly withdrawn the eight issues by way of 
two separate writings in May 2005 and September 2006, 
respectively.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.






REMAND

The veteran was originally scheduled to testify at a Central 
Office hearing in Washington, D.C., in December 2007.  His 
representative at the time, The American Legion, submitted a 
statement noting that the veteran had not received notice of 
the hearing.  The representative further stated that the 
veteran still desired a hearing but not in Washington.  The 
veteran desired a hearing at the RO.  The representative also 
noted that the veteran had retained an attorney and thus his 
representation had changed.  The attorney would advise on the 
veteran's hearing election.

The veteran's attorney wrote to the Board in December 2007.  
The attorney asked that the veteran be afforded either a 
Travel Board hearing or video conference hearing in his case.  
The attorney asked that veteran's hearing be in Birmingham, 
Alabama.

The Board is not aware of any provisions to allow for a 
hearing outside of the RO in Montgomery.  

Accordingly, the case is REMANDED for the following action:

The veteran should be contacted and 
asked to clarify whether he desires 
a Travel Board or video conference 
hearing.  After the veteran makes 
his election, he should be 
scheduled, as appropriate, for his 
hearing.  

If the veteran elects a video 
conference hearing he and his 
attorney should be afforded an 
opportunity to review the claims 
folder before it is returned to the 
Board.


Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


